DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 20, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Quayle Action
This application is in condition for allowance except for the following formal matters: 
Claims 3, 7-9, 16 and 19 are objected to because of the following informalities: 
Claim 3, line 1: insert –selected ones of the plurality of-- before “paths”.
Claim 7, line 6: replace the first instance of “the” with –a--.
Claim 7, line 7: insert –predetermined-- before “command”.
Claim 16, line 6: replace the first instance of “the” with –a--.
Claim 16, line 7: insert –predetermined-- before “command”.
Claim 19, line 6: replace the first instance of “the” with –a--.
Claim 19, line 7: insert –predetermined-- before “command”.
Claims 8 and 9 are object to as containing the objected subject matter of claim 7.
 Appropriate correction is required.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Claim Objections
Claims 1, 2, 4-6, 10-15, 17, 18, and 20 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Driscol teaches ping and traceroute commands to determine latency and network routing between host and storage system and tracking IO response times. Seigel teaches agent scoring based on peer agent latency and ping latency.  Balasubramanian teaches QoS latency thresholds for point-in-time copies.  Takakura teaches IO command threshold response times.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian R. Peugh whose telephone number is (571) 272-4199.  The examiner can normally be reached on Monday-Friday from 7:30am to 3:30pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jared Rutz, phone number 571-272-5535, can be reached. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	/BRIAN R PEUGH/               Primary Examiner, Art Unit 2133